FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



J.R. VERDUGO,                                    No. 09-56219

               Plaintiff - Appellant,            D.C. No. 5:06-cv-00989-VBF-
                                                 MAN
  v.

ERIC MANKER, Deputy Sheriff for the              MEMORANDUM *
County of San Bernardino; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       J.R. Verdugo appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging Fourth and Fourteenth Amendment violations

arising from a citation for misdemeanor battery. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e). Barren

v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed the false arrest claim because the

complaint and the attachments thereto show that defendant Manker had probable

cause to issue a citation to Verdugo. See John v. City of El Monte, 515 F.3d 936,

940 (9th Cir. 2008) (“Probable cause is an objective standard and the officer’s

subjective intention in exercising his discretion to arrest is immaterial in judging

whether his actions were reasonable for Fourth Amendment purposes. The

determination whether there was probable cause is based upon the information the

officer had at the time of making the arrest.” (internal citation omitted)).

      The district court properly dismissed the equal protection and supervisory

liability claims for failure to plead the necessary elements. See Barren, 152 F.3d at

1194-95 (Equal Protection Clause); Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir.

2001) (per curiam) (supervisory liability).

      Verdugo’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     09-56219